        Case 9:20-cv-00116-DWM Document 21 Filed 09/09/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



 DEBORAH DEE MALOOF,                                 CV 20-116-M-DWM

                      Plaintiff,

 vs.                                                        ORDER

 KILOLO KIJAKAZI, Commissioner
 of Social Security,

                       Defendant.



       Plaintiff has filed a motion for attorney fees and costs pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412. (Doc. 18.) Plaintiff seeks attorney fees in

the amount of $5,498.42 and seeks costs in the amount of $17.25. The

Commissioner has indicated it does not oppose this motion. (Doc. 20.)

       Fees and costs may be awarded under the Equal Access to Justice Act when

the plaintiff is the prevailing party and the United States’ position was not

substantially justified. See Meier v. Colvin^ 111 F.3d 867, 870 (9th Cir. 2013).

Here, Plaintiff was granted relief,(Doc. 16), and the order granting such relief was

not appealed. Thus, Plaintiff is a prevailing party. Additionally, it is the

govemmenfs burden to show that its position was substantially justified, Meier,

111 F.3d at 870, and the Commissioner makes no attempt at substantial


                                           1
        Case 9:20-cv-00116-DWM Document 21 Filed 09/09/21 Page 2 of 3



justification here,(Doc. 20 at 2.) Thus, Plaintiff may be awarded fees under the

Equal Access to Justice Act.

      Finally, “[i]t is the district court’s prerogative to determine whether a fee

award is reasonable. Schulz V. Saul 798 F. App’x 142, 142(9th Cir. 2020).

Here, Plaintiff has provided an accounting of fees,(Doc. 19-1), and that accounting

appears facially reasonable. Accordingly,

      IT IS ORDERED that Plaintiffs motion for fees in the amount of $5,498.42

and costs in the amount of$17.25 under the Equal Access to Justice Act,(Doc.

18), is GRANTED.

      IT IS FURTHER ORDERED that if, after receiving the Court’s Equal

Access to Justice Act fee order, the Commissioner(1) determines upon

effectuation of the Court’s fee order that Plaintiff does not owe a debt that is

subject to offset under the Treasury Offset Program,(2) agrees to waive the

requirements of the Anti-Assignment Act, and (3) is provided a valid assignment

of fees executed by Plaintiff, the fees will be made payable to Plaintiff s attorney

and mailed to Plaintiffs attorney’s office as follows:

      Rasmusson Law Offices, PLLC
      P.O. Box 7825
      701 N. Washington
      Missoula, MT 59807

      However, if there is a debt owed under the Treasury Offset Program, the

Commissioner cannot agree to waive the requirements of the Anti-Assignment Act,
                                          2
        Case 9:20-cv-00116-DWM Document 21 Filed 09/09/21 Page 3 of 3



and check for any remaining Equal Access to Justice Act fees after offset will be

paid by a check made out to Plaintiff but delivered to Plaintiffs attorney’s office at

the address stated above.

      DATED this        day of September, 2021.




                                                      (/
                                       Donald     Molloy, District Judge
                                       United Stated District Court




                                          3
